Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10, filed October 2, 2020, are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the term “non-positive-locking” is unclear. The use of “non-positive” is used with numbers and mathematical equations and is usually defined as less than or equal to zero.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brocke et al. (US5524955A, hereinafter “Brocke”) in view of EP0644313A2 Niemann.
Regarding claim 1, Brocke discloses Sealing plug profile (3; Figs. 2-4) for fitting to an arrangement (2; Figs. 2-3) for a vehicle roof (1; Figs. 2-3, Col. 2 lines 23-26), having: a sealing element (25; Figs. 2-4), and a baseboard (23/24; Figs. 2-4) which is coupled to the sealing element and which extends longitudinally along a longitudinal axis (Fig. 1).
However, Brocke is silent to the baseboard comprises a central web separating hollow spaces.
In claim 1, Niemann teaches a sealing plug profile (12; Figs. 1-2) wherein the baseboard (15; Fig. 2) comprises a first base hollow space (top left space defined by 16, 22, 25; Fig. 2 OR bottom left space defined by 26, 22, 27) and a second base hollow space (top right space defined by 16, 22, 25; Fig. 2 OR bottom right space defined by 26, 22, 28) and a central web (16; Fig. 2) which separates the first and the second base hollow space from each other in a predetermined manner so that the first and the second base hollow space form two mutually separate hollow spaces (as shown in Fig. 2) within the baseboard which are each delimited in a predetermined manner along the longitudinal axis by the central web and an edge of the baseboard (Figs. 1-2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sealing plug profile of Brocke by adding a central web separating hollow spaces as taught by Niemann.  Doing so, allows for increased structure in the profile of the sealing strip which allows for a longer period of use of the seal (Niemann – Paragraphs 2-5).
Regarding claim 2, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the first (Niemann - bottom left space defined by 26, 22, 27) and the second base hollow space (Niemann - bottom right space defined by 26, 22, 28) are delimited in such a predetermined manner that with respect to a cross-section transverse relative to the longitudinal axis they each have a wider and a narrower hollow space portion (Niemann - Fig. 2), wherein the wider hollow space portion faces the sealing element (Niemann - along 26; Fig. 2) in each case.  
Regarding claim 3, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the central web (Niemann - 16; Fig. 2) is constructed in a strip-like manner and has a main extent plane which is orientated parallel with a horizontal plane with respect to a correctly arranged state of the sealing plug profile on the arrangement (Niemann - 10; Fig. 1) on the vehicle roof (Brocke – 1; Fig. 1).  
Regarding claim 4, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the baseboard has chamfered faces (Brocke - 24; Figs. 2-4 or Niemann – 30; Fig. 2) so that the baseboard tapers with respect to a cross-section transverse relative to the longitudinal axis in a direction which faces away from the sealing element.  
Regarding claim 5, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, a second portion (Niemann – Fig. 2 with bottom left space defined by 26, 22, 27, and bottom right space defined by 26, 22, 28 ) which faces away from the sealing element (Niemann - 13; Fig. 2), and a central portion (Niemann - 16; Fig. 2) which is formed between the first and the second portion, wherein the baseboard (Niemann - 15) has in the region of the central portion a larger dimension than in the region of the first portion.
Regarding claim 6, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the baseboard has with respect to a cross-section transverse relative to the longitudinal axis at the edge engagement elements (Brocke - edges of 24; Figs. 2-3 or Niemann – 30; Fig. 2) which are configured to configure a non-positive-locking coupling in conjunction with a retention element (Brocke - 11; Figs. 7-8 or Niemann – 10/19; Fig. 1).
Regarding claim 7, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the baseboard has with respect to a cross-section transverse relative to the longitudinal axis at an end which faces the sealing element wing elements (Brocke - 23 on either side of 24; Figs. 2-4 or Niemann – 33; Fig. 2) which are configured to configure a non-positive-locking coupling in conjunction with a retention element (Brocke - 24; Figs. 2-4 or Niemann – 10/19; Fig. 1).
Regarding claim 8, Brocke in view of Nieman discloses the sealing plug profile according to claim 1, wherein the sealing element (Brocke - 25; Figs. 2-4 or Niemann – 13; Fig. 2) has a sealing hollow space (Brocke - inside 225; Figs. 2-4 or Niemann – 32; Fig. 2).
Regarding claim 9, Brocke in view of Nieman discloses Arrangement (Brocke - Fig. 2) for a vehicle roof (Brocke - 1; Fig. 1), having: a cover (Brocke - Col. 2 lines 29-37 and Col. 3 lines 14-28) which has a cover element (Brocke - 2; Figs. 1-2) and a cover frame (10/15/17; Fig. 2) and which is coupled to the cover element and which has one or more hollow spaces (Brocke - the inside of 15; Fig. 2), and a sealing plug profile (Brocke - 24; Fig. 2) according to claim 1, which extends by means of the baseboard into the hollow space and which is coupled to the cover frame so that the arrangement is configured to be coupled to the vehicle roof and to seal an intermediate space between a fixed roof membrane of the vehicle roof and the cover (Brocke - Figs. 2-3).  
Regarding claim 10, Brocke in view of Nieman discloses Vehicle roof (Brocke - 1; Fig. 1) for a motor vehicle, comprising:  a roof body having a fixed roof membrane (Brocke - 1; Fig. 1), which delimits an opening in the vehicle roof in a predetermined manner (Brocke - Figs. 2-3, Col. 2 lines 23-26), and an arrangement according to Claim 9, which is coupled to the roof body by means of the roof frame (Brocke - 10/15/17; Figs. 2-3) so that the sealing plug profile seals the intermediate space between the roof membrane (Brocke - 1; Figs. 2-3) of the vehicle roof and the cover (Brocke - 2; Figs. 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zunzer et al. (US9950599B2) teaches sealing for a vehicle roof.
Dietl (US20150130227A1) teaches sealing for a vehicle roof.
Katayama et al. (US7628448B2) teaches a drain structure of a roof panel.
Yamashita et al. (US6832451B2) teaches a weather strip seal for a roof panel.
Sasaki et al. (US6195942B1) teaches a seal strip for a refrigerator door.
Bott et al. (DE102009009283A1) teaches a single-piece seal strip fastened to a roof part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         

/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612